Citation Nr: 1528818	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-03 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to initial compensable evaluation for left third finger residuals with minor bony defect, status post neuroma excision.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to a psychiatric disorder, to include posttraumatic stress disorder, schizoaffective disorder, depression, and cognitive disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his cousin, G. B.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to November 1979.  He also served in the United States Army Reserves from 1980 to 1988, with a verified period of active duty for training (ACDUTRA) in June 1981.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in May 2012 and November 2012 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to a 100 percent temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a left finger surgery in July 2011 has been raised by the record in written statements dated in July 2011, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran contends that he developed a psychiatric disorder as a result of events during his active military service. 

A longitudinal review of the record showed that the Veteran's service treatment records were negative for diagnosis of or treatment for any psychiatric disorder.  However, an August 1977 treatment record reflected that the Veteran received deep lacerations across the 2nd and 3rd digits of his left hand from a razor.  In March 1978, the Veteran was noted to fall from a truck, twisting his right leg and knee.  Service personnel records reflected that the Veteran served in the Army as a Unit Supply Specialist.  In June 1981, during a verified period of ACDUTRA, the Veteran injured his right knee while climbing down a telephone pole at Fort Pickett and later reinjured the knee jumping out of a truck at barracks. 

The Veteran has consistently alleged the following in-service stressors: 1) being attacked by another serviceman with a knife, box cutter, or razor, having his fingers cut in 1978 while protecting his throat; 2) being distressed after an injury during a military training exercise, and 3) being yelled at by drill instructors during basic training.  During his January 2014 RO hearing, the Veteran indicated that he told his first sergeant about the box cutter incident, did not press any charges, and sought medical treatment in Germany for his fingers.     

Post-service VA treatment records dated from 2011 to 2014 reflected findings of multiple psychiatric disorders, including posttraumatic stress disorder (PTSD), schizoaffective disorder, depression, and cognitive disorder.  VA Mental Health Psychology Consult records dated in 2011 repeatedly reference a farming accident in 2001 when the Veteran was trapped in a farming vehicle, sustained several injuries, and required seven months to recover.  Examiners listed diagnoses of rule out PTSD related to farm accident.  In April 2011, the Veteran was noted to meet the criteria for PTSD and identify a traumatic farming accident in 2001 as the main source of his symptoms.  Treatment notes detailed that the Veteran attended group therapy and was prescribed medications for depression and anxiety.  

In a January 2014 statement, the Veteran's VA treating psychologist listed diagnoses schizoaffective disorder, cognitive disorder, and PTSD, noting that symptoms of PTSD appeared to be related to a farming accident and also to a training exercise while in service.

In a February 2014 VA PTSD examination report, the examiner diagnosed PTSD and schizoaffective disorder.  After indicating that it was not possible to differentiate what symptoms were attributable to each diagnosis, the examiner noted that the Veteran was a poor historian and had difficulty discussing his current difficulties.  It was further noted that symptoms associated with the diagnosis of schizoaffective disorder were causing the majority of the Veteran's difficulties.  The examiner indicated that stressor one, basic training, was not adequate to support the diagnosis of PTSD.  The examiner determined that stressor two, farming accident, was adequate to support the diagnosis of PTSD.  

In a March 2015 statement, the Veteran's treating VA psychologist opined that symptoms of PTSD appeared to be related to training exercise in service and also to an incident where his life was threatened by a soldier putting a knife to his throat while he was stationed in Germany in 1978.  

In a March 2015 statement, the Veteran's treating VA psychiatrist indicated that the Veteran had consistently reported experiencing significant physical and emotional injury as a result of a fall off a truck during a military training exercise.  The psychiatrist opined that it was "more likely than not" that the mental trauma the Veteran suffered as a result of that accident during the military training exercise was a direct cause of his subsequent onset and diagnosis of PTSD.

As an initial matter, when a veteran's claim is based, at least in part, on a reported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him or her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5) (2014); see also Menegassi v. Shinseki, 683 F.3d 1379 1382 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  While the July 2011 RO letter sent to the Veteran provided a general discussion of alternative forms of evidence, the Board acknowledges that the Veteran has not been provided notification of the evidence that may be submitted in support of claim of PTSD based upon personal assault.  Therefore, on remand, the RO must provide a proper notice letter for the PTSD personal assault issue encompassed in the broader claim for service connection for a psychiatric disorder.

The RO must also request that the Veteran provide additional information concerning his alleged stressors.  After reviewing the record, the RO must compile a list of stressors that it has determined are established by the record.

In addition, the conclusions reached by the VA examiner in the February 2014 VA examination report are not adequate and do not constitute a complete rationale, as the examiner did not fully discuss reported in-service stressors.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Conflicting conclusions concerning the etiology of the Veteran's claimed psychiatric disorder were also associated with the record in March 2015.  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent VA medical examination and opinion are provided, in order to clarify the nature and etiology of the Veteran's claimed psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's application for disability benefits from the Social Security Administration (SSA), his receipt of SSA disability benefits, and his receipt of Supplemental Security Income benefits were discussed during the January 2014 RO hearing and the March 2015 Board hearing.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.

The evidence of record further reflects that the Veteran received VA medical treatment for his service-connected left finger disability, as well as his claimed right knee, bilateral hearing loss, and psychiatric disorders from Richmond VA Medical Center (VAMC).  As the evidence of record only includes treatment records dated up to April 2014 from that facility and the Veteran discussed recent treatment for disorders on appeal during his March 2015 Board hearing, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran a notification letter informing him of the information and evidence required to substantiate a PTSD claim based on in-service personal assault.  In particular, the RO must advise the Veteran of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. §§ 3.159(b), 38 C.F.R. § 3.304(f)(5) (2014).  

2.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment, or any other identifying detail.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for additional verifying information cannot be conducted.  He must also be advised to submit any verifying information regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  He is further advised that failure to respond may result in adverse action.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Richmond VAMC from April 2014 to the present.  The RO must also obtain any hospital treatment records related to farming accident injuries sustained by the Veteran after service in 2001.  In addition, the RO must contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim and/or award for SSA disability benefits.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Once the directives in the above paragraphs have been completed, the RO must review the evidence of record, in the form of electronic records, and prepare a summary of all the claimed stressors.  The RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of each alleged stressor.

4.  The RO must then afford the Veteran a VA psychiatric examination by an appropriate psychiatrist to determine whether any current or previously diagnosed psychiatric disorder is related to his military service.  The evidence of record, in the form of records, must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed.  

Thereafter, based upon review of the evidence of record, the clinical evaluation, and the Veteran's lay statements, the psychiatrist must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to military service, to include PTSD, schizoaffective disorder, depression, and cognitive disorder.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The RO must specify for the psychiatrist the stressor or stressors that it has determined are established by the record and the psychiatrist must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. 

If the diagnosis of PTSD is deemed appropriate, the psychiatrist should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the psychiatrist.  If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the psychiatrist must specifically state whether that psychiatric disorder is related to the Veteran's period of military service. 

The psychiatrist must specifically discuss and reconcile the divergent findings of record contained in the VA Mental Health Psychology Consult records dated in 2011, the February 2014 VA examination report, and the January 2014 and March 2015 statements submitted by the Veteran's VA treating psychologist and psychiatrist.   

All rendered opinions must be accompanied by a thorough rationale.  If the psychiatrist cannot render a requested opinion without resorting to speculation, the psychiatrist must provide the reasoning for that determination.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular psychiatrist.  

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

